DETAILED ACTION
This action is written in response to the Applicant’s remarks and amendments filed 7/14/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Examiner acknowledges the terminal disclaimer filed 7/14/22.

Response to Arguments
Regarding the outstanding rejections under §101, the Examiner was persuaded by the Applicant’s arguments, particularly at pp. 8-9:
“[T]he subject claims recite elements involving a system scanning a network to identify particular media content, and transmitting a request to an entity that hosts the media content on the network to perform an action with respect to the media content, that cannot be practically applied or performed as a mental process in the human mind, since a human mind is not capable of scanning a computerized network or transmitting on a network”. (Remarks pp. 8-9.)
The Examiner further notes that independent claim 16 was amended to recite a “non-transitory machine readable medium”. Accordingly, the Examiner withdraws all outstanding rejections under §101.
The Applicant further argues that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Bowyer, primary reference. (Bowyer KW. Face recognition technology: security versus privacy. IEEE Technology and society magazine. 2004 Jun 14; 23(1):9-19.)
Adam (US 2009/0252383 A1, cited by Applicant in IDS dated 1/7/20.)
Delac (Delac K, Grgic M. A survey of biometric recognition methods. In Proceedings. Elmar-2004. 46th International Symposium on Electronics in Marine 2004 Jun 18 (pp. 184-193). IEEE.)
Moon (Moon HM, Seo CH, Chung Y, Pan SB. Privacy protection technology in video surveillance system. In 2009 Fourth International Conference on Embedded and Multimedia Computing 2009 Dec 10 (pp. 1-6). IEEE.)

Claims 1-3, 5-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer, Delac and Adam.

Regarding claims 1, 10 and 16, Bowyer discloses a method (and a related apparatus and machine-readable storage medium) comprising:
The Examiner notes that a processor and a memory (as recited in independent claims 10 and 16) are inherent throughout the Bowyer disclosure.
receiving, by a system comprising a processor, seed media associated with a user, the seed media comprising images of the user;
P. 10: “The basic operation of a face recognition system is fairly simple. First, there is a camera that views some space — for example, the boarding area in an airport. Instead of a person continuously monitoring the video, the goal is to have a computer monitor the video and alert a human operator if an “interesting person” is in view. This presumes that there is a list of known “interesting persons.” This is the watch list, or gallery. Enrolling a person in the gallery requires that you have a picture of the person.” (Emphasis added.)
generating, by the system, a group of characteristics of the user based on the seed media;
PP. 10-11: “The face image is preprocessed to account for factors such as image size and illumination, and to detect particular features of the face. The data from the probe image is then matched against the entries in the gallery.” (Emphasis added.)
generating, by the system, a profile of the user based on the plurality of characteristics;
P. 10: “Using biometric profiling, it would have been possible to make a precise digital map of his face.” (Emphasis added.)
scanning, by the system, a network to identify media content related to the profile;
P. 10: “The basic operation of a face recognition system is fairly simple. First, there is a camera that views some space — for example, the boarding area in an airport. Instead of a person continuously monitoring the video, the goal is to have a computer monitor the video and alert a human operator if an “interesting person” is in view.” (Emphasis added.)
generating an identification confidence level of the media content...
P. 11: “In general, the matching algorithm will produce a similarity measure for the match of the probe image to each of the gallery images. “
Delac discloses the following further limitations which Bowyer does not disclose:
generating, by the system, an identification confidence level of the media content as function of respective characteristic confidence levels of a subgroup of the characteristics of the user from the group of the characteristics of the user, wherein the respective characteristic confidence level of the subgroup of the characteristics of the user are based on comparing the subgroup of the characteristic of the user to the media content; and
P. 191: “Levels of consolidation Information presented by multiple traits may be consolidated at various levels. At the feature extraction level, the data obtained from each sensor is used to compute a feature vector. Since data from various traits are independent of each other they can be concatenated to a new vector with higher dimensionality that represents a person's identity in a new hyperspace. This new vector is then used in the matching and decision-making modules of the biometric system. At the matching score level, each individual system provides a matching score and those scores are combined to affirm the authenticity of the claimed identity. At the decision level, each individual system provides multiple biometric data and the resulting vectors are individually classified into two classes - accept or reject. Final decisions are consolidated by employing techniques such as majority voting.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to employ the technique described by Delac for determining a composite match score from a plurality of attribute match scores to the Bowyer system. Biometric identification techniques—including facial recognition—inherently depend upon making matches in multi-feature data. This technique would allow for consideration of all available features to make informed recognition decisions. Both disclosures pertain to biometric identification, and particularly to facial recognition.
Adam discloses the following further limitation which neither Bowyer nor Delac discloses:
transmitting, by the system, a request to an entity hosting the media content on the network based on the identification confidence level satisfying a confidence threshold, wherein the request comprises an action to be performed by the entity with respect to the media content based on a user preference defined in the profile.
[0065] “For example, numerical values may be assigned to each information element and the tags may be resolved automatically 
where the matching information elements exceed a predetermined numeric threshold, and may be resolved semi-automatically
 with manual intervention when the matching information elements do not exceed such a threshold.” (Emphasis added.)[0068] “In another embodiment, a subject is allowed to object to his image being displayed and/or his image being displayed with identifying information such as name.” (Emphasis added.)[0069] “For example, if X is authorized to request automatic removal of images tagged as him, then the image and the relevant tags may be removed from collection 107 and/or database 108. Depending on the level of X's authorization, his request to have the image deleted, or may result in a log entry being made to manually remove the image by the owners of collection 107. Also, depending on X's authorization, any tag changes requested may either be automatically made or logged for later consideration.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to combine the technique described by Adam for automatic subject notification and image curation (deletion) to the combined system of Bowyer and Delac. This would provide for immediate compliance with the subject’s expressed preferences with respect to the display of their likeness (and associated tag metadata). Control over one’s likeness is one facet of personal privacy.

Regarding claims 2, 11 and 17, Bowyer discloses the further limitation wherein the seed media further comprises video of the user.
PP. 9-10: “Khalid Al-Midhar came to the attention of federal law enforcement about a year ago. As the Saudi Arabian strolled into a meeting with some of Osama bin Laden’s lieutenants at a hotel in Kuala Lumpur in December 1999, he was videotaped by a Malaysian surveillance team. The tape was turned over to U.S. intelligence officials and, after several months, Al-Midhar’s name was put on the Immigration and Naturalization Service’s “watch list” of potential terrorists. … The videotape of Al-Midhar also could have been helpful. Using biometric profiling, it would have been possible to make a precise digital map of his face. This data could have been hooked up to airport surveillance cameras. When the cameras captured Al-Midhar, an alarm would have sounded, allowing cops to take him into custody.” (Emphasis added.)

Regarding claims 3, 12 and 18, Bowyer discloses the further limitation wherein the group of the characteristics comprises at least one of a gait of the user, a gesture of the user, or a body shape of the user.
P. 10: “there are numerous possible biometric approaches (ear image... gait analysis) ... this paper focuses on face recognition technology” (citations omitted).The Examiner interprets “body shape of the user” as encompassing both “ear image” analysis as well as facial recognition.

Regarding claims 5, 14 and 20, Bowyer discloses the further limitation wherein the group of the characteristics comprises at least one of a location of the user on a specific date ...
PP. 15-16: “Some observers have noted that “function creep” inevitably occurs after the installation of new technology. For instance, individuals can have an identifying card attached to their car that allows them to pay automatically at toll booths. The original purpose is simply to provide greater convenience to individuals and to generally speed the traffic at the toll booth. But if the record of toll payments made by an individual would later prove useful in another context, for example in a court case to prove or disprove who had been where at what time, then courts would typically order that the information be provided. If all images acquired by a face recognition system are archived, then the temptation toward function creep becomes strong.” (Emphasis added.)

Regarding claims 6 and 15, Adam discloses the further limitation which Bowyer does not disclose comprising updating, by the system, the profile of the user using the media content to generate an updated profile of the user, the updating based on the identification confidence level satisfying the confidence threshold.
[0007]: “The effectiveness of automatic face recognition in large digital image collections can be limited due to not having a sufficient number and variety of facial images of each person being identified and confirmed by a user, and due to erroneous identification. The presently available interfaces that allow a user to identify and confirm faces found in digital photo collections attempt to make it easier for the user to identify many facial images at a time. For example, one interface may present the user with facial images potentially belonging to a particular identified person, arranged in one or more rows, and ask the user to either confirm or reject that system-generated classification.” (Emphasis added.)[0065] “For example, numerical values may be assigned to each information element and the tags may be resolved automatically 
where the matching information elements exceed a predetermined numeric threshold, and may be resolved semi-automatically
 with manual intervention when the matching information elements do not exceed such a threshold.” (Emphasis added.)
At the time of invention, it would have been obvious to a person of ordinary skill to provide for updating a facial profile (as taught by Adam) because human faces change over time, particularly as we age. By maintaining up-to-date profiles, system engineers could help ensure that they would not miss out on identifying targeted persons (i.e. this would help avoid false negatives).

Regarding claim 7, Bowyer discloses its further limitations comprising, wherein the media content is a first media content, and further comprising:
scanning, by the system, the network to identify a second media content related to the ... profile of the user;
P. 10: “The basic operation of a face recognition system is fairly simple. First, there is a camera that views some space — for example, the boarding area in an airport. Instead of a person continuously monitoring the video, the goal is to have a computer monitor the video and alert a human operator if an “interesting person” is in view.” (Emphasis added.)
generating, by the system, a[n] ... identification confidence level based on the second media content related to the ... profile of the user; and
P. 11: “In general, the matching algorithm will produce a similarity measure for the match of the probe image to each of the gallery images. “
Adam discloses the following further limitation which Bowyer does not disclose:
contacting, by the system, another entity, other than the entity, hosting the second media content on the network based on the... identification confidence level satisfying the confidence threshold.
[0036] “In another embodiment, server 101 may comprise multiple computing platforms interconnected by one or more networks.” (Emphasis added.)[0068] “In another embodiment, a subject is allowed to object to his image being displayed and/or his image being displayed with identifying information such as name.” (Emphasis added.)[0069] “For example, if X is authorized to request automatic removal of images tagged as him, then the image and the relevant tags may be removed from collection 107 and/or database 108. Depending on the level of X's authorization, his request to have the image deleted, or may result in a log entry being made to manually remove the image by the owners of collection 107. Also, depending on X's authorization, any tag changes requested may either be automatically made or logged for later consideration.” (Emphasis added.)[The Examiner notes that the Adam disclosure is directed to internet-based social networks, wherein images are uploaded, included, and processed from a plurality of sources / hosts. See e.g. fig. 1.]
Although Bowyer explicitly discloses the recited scanning / generating / contacting functionality, the reference does not seem to explicitly disclose its continuous (iterative) use based on updated target profiles. Nevertheless, at the time of invention, it would have been obvious to a person of ordinary skill to employ the described video surveillance in a continuous / iterative manner so that its results (i.e. alerts pertaining to targeted persons) can continue to be issued and received, particularly based on updated facial images. Adam is directed to an online social media tagging system which is intended for continuous / iterative / ongoing use. The following passage from Bowyer is also relevant:
P. 11: “A threshold can be set so that a match is reported to the operator only when the similarity measure between the probe and a gallery image exceeds the threshold. If more than one gallery image generates an above-threshold match, those images can be ranked according to the similarity measure. This threshold value can be raised or lowered to adjust the sensitivity of the system.” (Emphasis added.)

Regarding claim 8, Bowyer discloses its further limitation wherein the generating the identification confidence level comprises comparing the media content to each of the group of characteristics of the profile.
PP. 10-11: “Once a face is detected, the face image is cropped from the video to be used as a probe into the gallery to check for possible matches. ... The face image is preprocessed to account for factors such as image size and illumination, and to detect particular features of the face.”P. 11: “A threshold can be set so that a match is reported to the operator only when the similarity measure between the probe and a gallery image exceeds the threshold.

Regarding claim 9, Delac discloses its further limitation wherein the group of characteristics comprises a facial tick of the user.
PP. 186-87: “Face verification involves extracting a feature set from a two-dimensional image of the user's face and matching it with the template stored in a database. The most popular approaches to face recognition are based on either: 1) the location and shape of facial attributes such as eyes, eyebrows, nose, lips and chin, and their spatial relationships, or 2) the overall (global) analysis of the face image that represents a face as a weighted combination of a number of canonical faces [2].” (Emphasis added.)The Examiner interprets ‘facial tick’ according to its broadest reasonable interpretation as encompassing the “location and shape of facial attributes” as disclosed in Delac.

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer, Delac, Adam and Moon.

Regarding claims 4, 13 and 19, Moon discloses its further limitation which Bowyer does not disclose wherein the group of the characteristics comprises clothing worn by the user.
P. 3: “The system operates multiple surveillance cameras with a single RFID system. The RFID system is used in order to recognize internal or external personnel of object at entrance and cameras are used to extract features such as height and clothing-colors of the object. The personnel information, internal or external personnel recognized from RFID and the height and clothing colors extracted from camera, is stored in table. It will be used to recognize internal or external personnel.” (Emphasis added.)
At the time of invention, it would have been obvious to a person of ordinary skill to use clothing as an additional factor for video surveillance purposes (as taught by Moon) in the video surveillance system of Bowyer/Delac/Adam because it would provide for more accurate positive and negative identifications of target persons. See generally Bowyer at p. 11 discussing problems with false positives and false negatives.
Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:

Cucchiara discloses various techniques for biometric (e.g. facial recognition) surveillance. (Cucchiara R. Multimedia surveillance systems. In Proceedings of the third ACM international workshop on Video surveillance & sensor networks 2005 Nov 11, pp. 3-10.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124